Citation Nr: 0600858	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-11 946	)	DATE
	)
	)

On appeal from the Education Center at the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for the receipt of educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from March 10, 1998, to 
April 25, 2000.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 2003 
decision of the Education Center at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board finds that it must remand this claim for the 
completion of additional development, prior to any review on 
appeal.

The record below shows that the RO denied the veteran's claim 
for educational assistance benefits after its determination 
that she did not complete the requisite period of active 
service as compared with her service contract obligation.  
The veteran's Form DD-214 (Certificate of Release or 
Discharge from Active Duty) identifies her completion of 
continuous active service of two years, one month, and 16 
days, and also states that she did not complete her first 
full term of service.  Documentation of record from the 
Department of Defense reflects that her term of enlistment 
was three years.  However, information received from the 
service department, after submission of the veteran's VA Form 
9 substantive appeal, relays that her term of service was six 
years.  The veteran avers that at the time of her service 
discharge, steps were taken to ensure that she would complete 
the necessary period of active service so that she would be 
eligible for educational assistance thereafter; she 
accordingly disputes the factual findings made by the RO in 
its denial of her claim.  Cf. Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

As well, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. § 3.159 (2005), is applicable to this claim, 
and a review of information contained in the education folder 
does not show that any action has been taken under it.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and to aid her in obtaining or 
securing such information and evidence for her claim.  
Because the RO has not yet taken any notification or 
development action under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  Further, in light of 
governing precedent, see Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003), it is apparent that 
the Board itself cannot undertake such action on the RO's 
behalf.  

In addition, the Board observes that information in the 
education folder, dated in May 2004, refers to preparation of 
a supplemental statement of the case (SSOC) in order to 
address contentions of the veteran as raised on her prior VA 
Form 9 substantive appeal, as well as information regarding 
the aforementioned six-year term of service as noted by the 
service department in April 2004.  The education folder, 
however, contains no such SSOC that addresses this new and 
pertinent evidence.  Accordingly, on remand, the RO either 
needs to associate this missing SSOC with the claims file, or 
to prepare one that addresses all evidence received since the 
issuance of the February 2004 statement of the case.  

Finally, the veteran contends that her enlistment papers 
varyingly record two-year, four-year, and six-year service 
obligations.  In light of this information, as well as the 
aforementioned information indicating that the Department of 
Defense and the service department each have contradicting 
data on this point, the Board finds that the RO needs to 
undertake additional development by requesting that the 
National Personnel Records Center (or other appropriate 
repository) provide it with the veteran's complete personnel 
file, which should contain information pertaining to her 
enlistment/service contract(s).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should review the claims file 
and ensure that all VCAA notification and 
development action as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2005) 
is taken for the claim.  This action 
should include written notice to the 
veteran of the provisions of the VCAA and 
the laws applicable to her claim, as well 
as of the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to her claim, and also a request 
to the veteran to provide any additional 
evidence or information she has in her 
possession that pertains to the claim.  
See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The RO must then afford the veteran the 
appropriate period of time for response to 
such notice and/or development as required 
by VA law.  

2.  The RO should contact the NPRC or 
other appropriate repository, and obtain 
the veteran's complete service personnel 
records, to include a copy of all pre-
enlistment paperwork and service 
contracts.

3.  If the RO prepared an SSOC after 
receiving information from the service 
department in April 2004 concerning the 
veteran's six-year term of service, then 
it should associate a copy of this 
adjudication with the education folder.

4.  After the RO completes the actions 
above to the extent possible, if there is 
additional (new) evidence of record at 
that time, then it should readjudicate the 
claim in consideration of that evidence.  
If the RO cannot grant the benefits sought 
on appeal after such review, then it 
should provide the veteran with an SSOC 
that contains notice of all relevant 
actions taken on the claim, including a 
summary of the pertinent evidence and 
applicable laws and regulations.  The RO 
should also afford a reasonable 
opportunity for response before returning 
the record to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until she is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

